Broyles, C. J.
W. C. Henderson and others sued Mrs. A. 0. Kenimer on a promissory note executed by her and payable to E. T. Kenimer or bearer. E. T. Kenimer transferred the note, and a security deed given by Mrs. Kenimer to secure it, to A. H. Henderson Sr., who transferred the note, after its maturity, to the plaintiffs. The defendant admitted the execution of the note for value received, but contended that A. H. Henderson Sr., before he transferred it to the plaintiffs, delivered the note and the deed back to her for a valuable consideration; that subsequently he borrowed from her the note and the security deed for the purpose of exhibiting them to the plaintiffs, and fraudulently retained them, refusing to return them to her as he had promised; that the plaintiffs obtained the note after its maturity and! knew that it had been delivered to her by A. H. Henderson Sr., for value received. The plaintiffs denied all her contentions, except that they had bought the note after its maturity; this they admitted. The plaintiffs further contended that before they bought the note, one of them inquired of the defendant whether it would be all right for him .to buy the note, and she replied in the affirmative. After evidence was introduced by both sides, the jury returned a verdict in favor of the plaintiffs for the full amount sued for. Reid:
*626Decided January 10, 1928.
George P. Whitman, G. H. Edwards, B. P. Gaillard Jr., for plaintiff 'in error.
Underwood & Underwood, A. II. Henderson, Wheeler & Kenyon, contra.
1. The evidence, although in acute conflict, authorized the verdict.
2. None of the special grounds of the motion for a new trial show reversible . error. Judgment affirmed.

Luke and Bloodworth, JJ., concur.